It is essential to the uniform administration of justice, which is one of the best securities for its faithful administration, that the rules of evidence should be steadily observed. Among these, the rule which regulates the admission of testimony, offered to impeach the character of a witness, is now so well established and so clearly defined, that a departure from it must be regarded as a violation of law. The witness is not to be discredited, because of the opinions which any person or any number of persons may have expressed to his disadvantage, unless such opinions have created or indicate a general reputation of his want of moral principle. The impeaching witness must, therefore, profess to know the general reputation of the witness sought to be discredited, before he can be heard to speak of his own opinion or of the opinion of others, as to the reliance to be placed on the testimony of the impeached witness. S. v. Boswell,13 N.C. 209. Downey v. Smith, 18 N.C. 62. This rule, we think, was not observed in the case before *Page 207 
us, and the exception taken to the reception of Mr. Worth's testimony was, therefore, well founded.
PER CURIAM.                                               New trial.
Cited: S. v. Lanier, 79 N.C. 624; S. v. Efler, 85 N.C. 588; S. v.Wheeler, 104 N.C. 894; S. v. Coley, 114 N.C. 883; S. v. Spurling,118 N.C. 1253.
(298)